COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


LERINZEO BROWN                                  §
                                                                  No. 08-13-00303-CR
                                                §
                              Appellant,                             Appeal from the
                                                §
V.                                                           Criminal District Court No. Two
                                                §
                                                                 of Dallas County, Texas
THE STATE OF TEXAS                              §
                                                                   (TC# F-1171981-I)
                                                §
                               Appellee.
                                                §

                                MEMORANDUM OPINION

       Lerinzeo Brown appeals his conviction of family violence assault. Following a contested

hearing on the State’s motion to proceed with adjudication of guilt, the trial court found that

Appellant had violated the terms and conditions of deferred adjudication community supervision

and granted the State’s motion.     The court entered an adjudication of guilt and assessed

Appellant’s punishment at imprisonment for five years. We reform the judgment to reflect that

Appellant entered a plea of “not true” and affirm the judgment as so modified.

                                   FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has been advised of his right to examine the appellate record and file a pro se

brief. Appellant has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment erroneously reflects that Appellant entered a plea of true to the

State’s motion to proceed with adjudication of guilt, but the record of the hearing shows that

Appellant actually entered a plea of “not true.” Accordingly, we reform the judgment to reflect

that Appellant entered a plea of “not true” and affirm the judgment as so modified.


                                                 ANN CRAWFORD McCLURE, Chief Justice
February 4, 2015

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment, not participating

(Do Not Publish)




                                                  -2-